
	
		III
		109th CONGRESS
		2d Session
		S. RES. 491
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2006
			Mr. Hagel (for himself,
			 Ms. Mikulski, Mr. Durbin, Ms.
			 Murkowski, and Mr. Voinovich)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			June 14, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the accomplishments of Ignacy
		  Jan Paderewski as a musician, composer, statesman, and philanthropist, and
		  commemorating the 65th anniversary of his death on June 29,
		  1941.
	
	
		Whereas Ignacy Jan Paderewski, born in Poland in 1860, was
			 a brilliant and popular pianist who performed hundreds of concerts in Europe
			 and the United States during the late 19th and early 20th centuries;
		Whereas Paderewski donated the bulk of the proceeds of his
			 concerts to charitable causes, including the establishment of the American
			 Legion's Orphans and Veterans Fund;
		Whereas, during World War I, Paderewski worked for the
			 independence of Poland and served as the first Premier of Poland;
		Whereas, in December 1919, Paderewski resigned as Premier
			 of Poland, and in 1921 he left politics to return to his music;
		Whereas the German invasion of Poland in 1939 spurred
			 Paderewski to return to political life;
		Whereas Paderewski fought against the Nazi dictatorship in
			 World War II by joining the exiled Polish Government to mobilize the Polish
			 forces and to urge the United States to join the Allied Forces;
		Whereas, on June 29, 1941, Paderewski died in exile in the
			 United States while all of Europe was imperiled by war and occupation;
		Whereas, by the direction of President Franklin D.
			 Roosevelt, the remains of Paderewski were placed alongside the honored dead of
			 the United States in Arlington National Cemetery, where President Roosevelt
			 said, He may lie there until Poland is free.;
		Whereas, in 1963, President John F. Kennedy honored
			 Paderewski by placing a plaque marking his remains at the Mast of the Maine at
			 Arlington National Cemetery;
		Whereas, in 1992, President George H.W. Bush, at the
			 request of Lech Walesa, the first democratically elected President of Poland
			 since World War II, ordered the remains of Paderewski to be returned to his
			 native Poland;
		Whereas, on June 26, 1992, the remains of Paderewski were
			 removed from the Mast of the Maine at Arlington National Cemetery and returned
			 to Poland 3 days later;
		Whereas, on July 5, 1992, the remains of Paderewski were
			 interred in a crypt at the St. John Cathedral in Warsaw, Poland; and
		Whereas Paderewski wished his heart to be forever
			 enshrined in the United States, where his lifelong struggle for democracy and
			 freedom had its roots and was cultivated, and now his heart remains at the
			 Shrine of the Czestochowa in Doylestown, Pennsylvania: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 accomplishments of Ignacy Jan Paderewski as a musician, composer, statesman,
			 and philanthropist;
			(2)on the 65th
			 anniversary of his death, acknowledges the invaluable efforts of Ignacy Jan
			 Paderewski in forging close ties between Poland and the United States;
			 and
			(3)recognizes Poland
			 as an ally and strong partner in the war against global terrorism.
			
